DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Randall in view of Ostrowski and further in view of Tamiya et al disclose A headset system, comprising: a transducer configured to collect physiological data of a subject; a device housing configured to support the transducer; an insert portion disposed on the device housing; a support structure comprising a baseplate and a receiving portion; and a head cradle supported by the baseplate, wherein the insert portion is sized and shaped to engage the receiving portion to removably attach the device housing to the baseplate, wherein the transducer is configured to move relative to the device housing while the insert portion engages the receiving portion in the same direction that is oblique with respect to the baseplate; but do not expressly disclose wherein the receiving portion has a length that extends in a direction that is oblique with respect to the baseplate when the baseplate is placed on a surface.
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein the receiving portion has a length that extends in a direction that is oblique with respect to the baseplate when the baseplate is placed on a surface”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761. The examiner can normally be reached M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651